Citation Nr: 0943212	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-19 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for degenerative disc disease with 
chronic low back pain (previously called spinal stenosis and 
protrusion of disc with chronic lumbar strain).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1974 through July 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDINGS OF FACT

1.  An April 1992 rating decision denied the Veteran's claim of 
service connection for service connection for a back disorder; 
notice of the decision was mailed to the Veteran in May 1992; 
the Veteran filed a Notice of Disagreement in June 1992, 
however, did not file a substantive appeal.

2.  The evidence associated with the claims file subsequent to 
the April 1992 rating decision, when considered with previous 
evidence of record, relates to the factual questions of whether 
the Veteran's back disorder was related to an injury, illness 
or disease incurred during his active duty service and raises a 
reasonable possibility of substantiating a claim for service 
connection for a back disorder.

3.  The Veteran's current back disorder has not been shown to 
be etiologically related to any injury, illness or disease 
incurred during his active duty service.


CONCLUSIONS OF LAW

1.  The additional evidence associated with the claims file 
since the Board's April 1992 rating decision that denied 
service connection for a back disorder is new and material, and 
service connection for a back disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) 
(2009).

2.  The Veteran's back disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative, if any, of any information, and 
any medical evidence or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim to reopen a final decision on the 
basis of new and material evidence, the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
requires that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes the 
type of evidence and information that would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  A veteran is thereby notified that the question of 
what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is generally 
prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, the Veteran and his representative were properly 
notified of the information and evidence needed to reopen 
service connection for a back disorder in a January 2005 notice 
letter.  This letter also advised the Veteran as to the reasons 
and bases for the prior denial of service connection for his 
back disorder.  After a reasonable period of time in which the 
Veteran was afforded the opportunity to respond, the Veteran's 
claim was subsequently adjudicated in a June 2005 rating 
decision.  Moreover, because the Veteran's claim is reopened by 
this decision, no further notice is required on the issue of 
reopening and there can be no prejudice regarding notice of 
reopening.

The Board further notes, that in a separate January 2005 notice 
letter, the Veteran was also notified of the information and 
evidence needed to substantiate and complete a claim for 
service connection for degenerative disc disease with chronic 
low back pain.  In a separate March 2006 letter, the Veteran 
was also notified that a disability rating and an effective 
date for the award of benefits are assigned in cases where 
service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As noted previously, the 
Veteran was provided a reasonable period of time in which to 
respond before the matter was readjudicated in a June 2005 
rating decision.  Following the issuance of the March 2006 
notice letter, the Veteran was similarly afforded a reasonable 
opportunity to respond prior to readjudication in a September 
2007 Supplemental Statement of the Case.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records, identified VA 
treatment records, and identified private treatment records 
have been obtained.  Additionally, he was afforded a VA 
examination in April 2005 for the purpose of determining the 
nature and etiology of his low back disorder, and the Veteran's 
claims file was reviewed in conjunction with the examination.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.



II.  New and Material Evidence

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual 
analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which are 
effective in this case because the Veteran's claim was received 
after August 29, 2001, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which, by itself or in connection with evidence previously 
included in the record, "relates to an unestablished fact 
necessary to substantiate the claim."  Such evidence must also 
"raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran filed his original claim for service 
connection for a back disorder in November 1991.  In an April 
1992 rating decision, which was mailed to the Veteran in May 
1992, that claim was denied on the basis that the evidence at 
that time did not establish an etiological relationship between 
his back disability and an in-service injury, illness or 
disease.  The Veteran timely filed a Notice of Disagreement in 
June 1992.  A Statement of the Case was issued to the Veteran 
in February 1993, however, the Veteran did not subsequently 
perfect his appeal by filing a substantive appeal.  In the 
absence of a timely filed appeal, the RO's April 1992 rating 
decision became final under 38 U.S.C.A. § 7105(d)(3).

In December 2004, the Veteran requested VA to reopen service 
connection for a back disorder.  The question for the Board now 
is whether new and material evidence in support of the 
Veteran's claim has been received by the RO since the issuance 
of the RO's final April 1992 rating decision.
In support of his request to reopen, the Veteran submitted 
various VA treatment records from November 1992 and July 1995 
which are duplicative of records already in the claims file.  
He has also submitted new private treatment records which 
relate to treatment rendered from February 2002 through January 
2005, as well as an August 2005 letter from his private 
physician.  The RO has also obtained the Veteran's records from 
the Social Security Administration.  In April 2005, the Veteran 
was afforded a VA examination of his spine.  A January 2005 
letter from the Veteran's private physician expresses that "it 
is certainly possible" that the Veteran's current back 
disorder is related to injuries sustained in service.  An 
August 2005 letter from the same private physician reflects the 
opinion that "there is a strong probability that [the 
Veteran's] current back pain is related to the injury he 
sustained during military service."

The Board finds that the evidence associated with the claims 
file after the RO's April 1992 rating decision, when considered 
with the evidence previously of record, relates to the factual 
questions of whether the Veteran's back disorder is related to 
injuries sustained by the Veteran during his active duty 
service and raises the reasonable possibility of substantiating 
the Veteran's claim.

For these reasons, the Board has determined that new and 
material evidence has been received and that the claim for 
service connection for a back disorder should be reopened.  
This claim will next be addressed by the Board on a de novo 
basis, an action that will not prejudice the Veteran in light 
of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

III.  Service Connection for Degenerative Disc Disease
with Chronic Low Back Pain

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza 
v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested to 
a compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

The Veteran's service treatment records reflect that the 
Veteran received treatment for low back symptoms in May 1975.  
At that time, he related that he had initially injured his back 
one year before, but had not previously received treatment.  He 
was diagnosed at that time with back spasms.  The Veteran 
returned for follow-up treatments for ongoing back pain through 
October 1975.  Following a hiatus in treatment for his back, 
the Veteran returned in September 1976 complaining of 
intermittent back pain that had been ongoing since May 1975.  
An examination revealed full range of motion, intact 
neurological functioning, and normal x-rays of the spine, and 
the Veteran was re-diagnosed with muscle spasms.  Subsequent 
service treatment records do not reveal any further treatment 
for the back.  Physical examinations performed in May 1977 and 
January 1981 revealed normal spine and reflect that the Veteran 
denied any recurrent back pain.

Following the absence of any medical treatment for back 
symptoms since 1976, the Veteran was treated for an acute 
lumbar strain in March 1991.  At that time, he reported that he 
experienced this back pain while standing at work.  Subsequent 
private follow-up treatment records reflect that the Veteran 
was employed as a forklift operator at a paper mill.

The Veteran received private follow-up treatment on his back 
through December 1991.  A July 1991 CT scan of the lumbar spine 
revealed mild spinal stenosis from bulging discs at L3-4 and 
L4-5 with a possible focal disc bulge at L5-S1.  A November 
1991 letter from the Veteran's private physician reflects the 
opinion that the Veteran's in-service back injury "may have 
contributed, to some extent, to his present difficulties, it is 
difficult to say."

The Veteran underwent a VA examination, in conjunction with his 
original service connection claim, in November 1992.  At that 
time, the Veteran reported that he sustained a back injury 
during service in 1975 while lifting M50 machine guns.  He 
stated, however, that he had been pain free until 1991, when he 
began experiencing severe low back pain at work without any 
specific injury.  The examiner concluded that the Veteran's low 
back strain sustained in service had resolved, and diagnosed 
the Veteran with low back pain consistent with degenerative 
joint disease of the lumbar spine.

At a July 1995 general medical examination performed at the VA 
medical center in Richmond, Virginia, the Veteran reported that 
he hurt his low back in 1991 while on the job.

A February 2003 private treatment record reflects that the 
Veteran reported at that time that he had been unable to work 
since his back injury in 1991.  No mention was made at that 
time by the Veteran of his in-service back injury.  A 
subsequent January 2005 treatment record, however, reflects 
that the Veteran reported at that time that his back symptoms 
had been ongoing since his in-service injury.  In a letter 
prepared later that month, the Veteran's private physician 
stated that she had reviewed the Veteran's service treatment 
records from May 1975 through October 1976, private treatment 
records from March 1991 through January 1998, and her own 
treatment records.  Based upon her review of the records, the 
private physician opined that it was "certainly possible" 
(emphasis infra.) that the Veteran's current condition was 
caused by his in-service back injury.  In a later August 2005 
opinion letter, the private physician related that the Veteran 
believed with absolute certainty that his current back pain 
resulted from his in-service injury in 1975.  Based upon the 
medical history reported to her by the Veteran and her review 
of the treatment records, she opined at that time that "there 
is a strong probability that his current back pain and 
disability is related to the injury he sustained during 
military service."

In April 2005, the Veteran underwent a new VA examination of 
the spine which was performed in conjunction with a review of 
the claims file.  At the examination, the Veteran asserted that 
his back symptoms never completely resolved after his in-
service injury in 1975.  Although the Veteran acknowledged that 
he did not seek any treatment from 1975 through 1991, he stated 
that he continued to experience back pain during that time.  On 
examination, the examiner noted three separate Waddell signs, 
which are indicative of functional or behavioral maladaptations 
to the disease process or reaction to real or perceived pain.  
The examiner diagnosed degenerative disc disease with chronic 
low back pain, but concluded that this disorder was less likely 
as not (less than a 50/50 probability) that his current low 
back disability is a result of his in-service injury.  In 
support of his conclusion, the examiner noted that the Veteran 
had originally stated, at his November 1992 VA treatment, that 
he had been asymptomatic through 1991.  The examiner further 
noted that the service treatment records did not specify any 
findings other than a low back strain, without any neurological 
or other physical findings.  The examiner also observed that 
the Veteran's weight of 300 pounds was also a contributing 
factor to his current disorder.

In cases where there are competent but conflicting medical 
opinions, as here, several matters must be addressed in 
determining the relative probative value and weight of the 
opinions.

First, the Board may only consider independent medical evidence 
to support its findings and may not provide its own medical 
judgment in the guise of a Board opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The fact that an opinion is relatively speculative in nature 
also limits its probative value.  For example, an examiner's 
opinion that a current disorder "could be" related to, or 
that there "may be" some relationship with, symptomatology in 
service makes the opinion of the examiner too speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish a causal relationship).  
See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).

 Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri 
v. Brown, 4 Vet. App. 467-471-3 (1993).    

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In this case, the private nexus opinions rendered in November 
1991 (that the Veteran's in-service injury "may have 
contributed" to his present disability) and January 2005 (that 
it is "certainly possible" that the Veteran's current 
disability is related to his in-service injury) are 
speculative.  Accordingly, the probative value of these 
opinions is severely limited and do not establish a causal 
relationship between the Veteran's current disability and his 
in-service injury.

The August 2005 private nexus opinion (that "there is a strong 
probability" of a causal relationship between current 
disability and the in-service injury) arguably constitutes a 
less speculative opinion than those previously discussed.  
Nonetheless, in the August 2005 private opinion letter, the 
private physician acknowledged that her conclusions "must be 
based in part on the history provided by [the Veteran] 
himself;" namely, that the Veteran has experienced consistent 
and constant back symptoms since his in-service injury in 1975.  
This reported medical history is contradicted by prior 
statements made by the Veteran during the course of treatment, 
and moreover, is not supported by the evidence of record.  As 
noted above, and in the April 2005 VA examination report, the 
Veteran's contentions that he has experienced ongoing back 
symptoms since his in-service injury are contradicted by his 
prior statement, made in November 1992, that he was free of 
back pain until 1991.  The Board further notes that during 
treatment in March 1991, July 1995, and February 2003, the 
Veteran simply reported that he had experienced back pain while 
at work without mention of his in-service injury.  
Additionally, the Veteran's assertion of ongoing symptomatology 
is further contradicted by the prolonged absence of any 
complaints of back pain from 1976 through 1991.  These 
inconsistencies in the Veteran's reported medical history are 
not addressed in the private physician's August 2005 nexus 
opinion.

By contrast, the negative nexus opinion expressed by the VA 
examiner in his April 2005 report is supported by the 
examiner's review of the claims file, clinical findings on 
examination, and the Veteran's stated medical history.  The 
noted inconsistencies in the medical history reported by the 
Veteran are addressed in the VA examination report, and were 
considered by the examiner in forming his negative etiology 
opinion.  Under the circumstances, the Board finds the opinions 
expressed in the April 2005 VA examination report are due 
greater probative weight than the August 2005 private nexus 
opinion.  Wood v. Derwinski, 1 Vet. App. 190 (1992).

Given the inconsistencies in the Veteran's reported medical 
history, the Board finds that the Veteran's lay contentions as 
to continuity of symptomatology since service are substantially 
rebutted and are entitled to little probative weight.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) 
(holding the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of itself, 
and that the Board may weigh the absence of contemporary 
medical evidence against lay statements).  Moreover, the Court 
has consistently held that service connection may not be 
predicated on lay assertions of medical causation.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In the 
present case, the Veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed to 
render either a diagnosis or a competent opinion as to medical 
causation for his current back disorder.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value as to the matter of medical diagnoses and 
causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report that on which he or 
she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 
482 (1992) (a veteran is not competent to offer opinions on 
medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for degenerative disc 
disease with chronic low back pain (previously called spinal 
stenosis and protrusion of disc with chronic lumbar strain), 
and this claim must be denied.

In reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been received, and the claim of 
service connection for degenerative disc disease with chronic 
low back pain (previously called spinal stenosis and protrusion 
of disc with chronic lumbar strain) is reopened.

Service connection for degenerative disc disease with chronic 
low back pain (previously called spinal stenosis and protrusion 
of disc with chronic lumbar strain) is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


